                                                         United States District Court
                                                         Central District of California
                                                                                                                                             JS-3

UNITED STATES OF AMERICA vs.                                              Docket No.             LA CR13-00863 JAK (3)

Defendant        FRANK JOSHUA RUIZ                                        Social Security No. 6          3     3      4
                                                                          (Last 4 digits)
akas:   “Villian” - moniker

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                   MONTH     DAY     YEAR
         In the presence of the attorney for the government, the defendant appeared in person on this date.         02        20      2020


  COUNSEL                                                Erin M. Murphy, Deputy Federal Public Defenders
                                                                         (Name of Counsel)
     PLEA          X GUILTY, and the court being satisfied that there is a factual basis for the plea.           NOLO                    NOT
                                                                                                              CONTENDERE                GUILTY
                   There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
   FINDING
                  Count 1: Conspiracy to Distribute Methamphetamine in violation of 21 U.S.C. § 846


 JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
COMM ORDER that:

    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Frank Joshua Ruiz, is hereby
    committed on Count 1 of the Indictment to the custody of the Bureau of Prisons for a term of 135 months.

    Pursuant to USSG §5G1.3(d), the defendant’s term is to run concurrent to any undischarged prison term imposed in Ventura County
    Superior Court, Docket No. 2014011115.

    Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 5 years under the following terms
    and conditions:

         1.   The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
              General Order 18-10.
         2.   During the period of community supervision, the defendant shall pay the special assessment in accordance with this
              judgment's orders pertaining to such payment.
         3.   The defendant shall cooperate in the collection of a DNA sample from the defendant
         4.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within
              15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests per month, as
              directed by the Probation Officer.
         5.   The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis,
              breath or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using alcohol and illicit
              drugs, and from abusing prescription medications during the period of supervision.
         6.   During the course of supervision, the Probation Officer, with the agreement of the defendant and defense counsel, may place
              the defendant in a residential drug treatment program approved by the U.S. Probation and Pretrial Services Office for
              treatment of narcotic addiction or drug dependency, which may include counseling and testing, to determine if the defendant
              has reverted to the use of drugs. The defendant shall reside in the treatment program until discharged by the Program Director
              and Probation Officer.
         7.   As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the
              aftercare contractors during the period of community supervision. The defendant shall provide payment and proof of payment
              as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.
         8.   The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
              1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email accounts, social media
              accounts, cloud storage accounts, or other areas under the defendant’s control, to a search conducted by a United States
CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
USA vs.        FRANK JOSHUA RUIZ                                               Docket No.:       LA CR13-00863 JAK (3)

                Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall
                warn any other occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to this
                condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant
                has violated a condition of his supervision and that the areas to be searched contain evidence of this violation.
          9.    The defendant shall not associate with anyone known to the defendant to be a member of the Sur Town Chiques Gang and
                others known to the defendant to be participants in the Sur Town Chiques Gang's criminal activities, with the exception of the
                defendant's family members. The defendant may not wear, display, use or possess any gang insignias, emblems, badges,
                buttons, caps, hats, jackets, shoes, or any other clothing that defendant knows evidence affiliation with the Sur Town Chiques
                Gang, and may not display any signs or gestures that defendant knows evidence affiliation with the Gang.
          10. As directed by the Probation Officer, the defendant shall not be present in any area known to the defendant to be a location
              where members of the Sur Town Chiques Gang meet or assemble.

    The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment
    provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
    Report by the treatment provider is prohibited without the consent of the sentencing judge.

    It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
    balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
    Prisons' Inmate Financial Responsibility Program.

    Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
    is not likely to become able to pay any fine.

    The Court grants the Government’s request to dismiss all remaining counts as to this defendant only.

    The Court recommends to the Bureau of Prisons that the defendant be housed at a facility located in Southern California and be
    permitted to participate in the 500-hour drug program (R-DAP).

    The defendant is advised of his right to appeal.

    IT IS SO ORDERED.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           February 20, 2020
           Date                                                     John A. Kronstadt, United States District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                    Clerk, U.S. District Court




           February 20, 2020                                  By    /s/ Cheryl Wynn
           Filed Date                                               Deputy Clerk




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 2 of 5
USA vs.    FRANK JOSHUA RUIZ                                                   Docket No.:    LA CR13-00863 JAK (3)


The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:

1.   The defendant must not commit another federal, state, or             9.     The defendant must not knowingly associate with any
     local crime;                                                                persons engaged in criminal activity and must not knowingly
2.   The defendant must report to the probation office in the                    associate with any person convicted of a felony unless
     federal judicial district of residence within 72 hours of                   granted permission to do so by the probation officer. This
     imposition of a sentence of probation or release from                       condition will not apply to intimate family members, unless
     imprisonment, unless otherwise directed by the probation                    the court has completed an individualized review and has
     officer;                                                                    determined that the restriction is necessary for protection of
3.   The defendant must report to the probation office as                        the community or rehabilitation;
     instructed by the court or probation officer;                        10.    The defendant must refrain from excessive use of alcohol
4.   The defendant must not knowingly leave the judicial district                and must not purchase, possess, use, distribute, or
     without first receiving the permission of the court or probation            administer any narcotic or other controlled substance, or any
     officer;                                                                    paraphernalia related to such substances, except as
5.   The defendant must answer truthfully the inquiries of the                   prescribed by a physician;
     probation officer, unless legitimately asserting his or her Fifth    11.    The defendant must notify the probation officer within 72
     Amendment right against self-incrimination as to new                        hours of being arrested or questioned by a law enforcement
     criminal conduct;                                                           officer;
6.   The defendant must reside at a location approved by the              12.    For felony cases, the defendant must not possess a firearm,
     probation officer and must notify the probation officer at least            ammunition, destructive device, or any other dangerous
     10 days before any anticipated change or within 72 hours of                 weapon;
     an unanticipated change in residence or persons living in            13.    The defendant must not act or enter into any agreement with
     defendant’s residence;                                                      a law enforcement agency to act as an informant or source
7.   The defendant must permit the probation officer to contact                  without the permission of the court;
     him or her at any time at home or elsewhere and must permit          14.    As directed by the probation officer, the defendant must notify
     confiscation of any contraband prohibited by law or the terms               specific persons and organizations of specific risks posed by
     of supervision and observed in plain view by the probation                  the defendant to those persons and organizations and must
     officer;                                                                    permit the probation officer to confirm the defendant’s
8.   The defendant must work at a lawful occupation unless                       compliance with such requirement and to make such
     excused by the probation officer for schooling, training, or                notifications;
     other acceptable reasons and must notify the probation               15.    The defendant must follow the instructions of the probation
     officer at least ten days before any change in employment or                officer to implement the orders of the court, afford adequate
     within 72 hours of an unanticipated change;                                 deterrence from criminal conduct, protect the public from
                                                                                 further crimes of the defendant; and provide the defendant
                                                                                 with needed educational or vocational training, medical care,
                                                                                 or other correctional treatment in the most effective manner.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 3 of 5
USA vs.     FRANK JOSHUA RUIZ                                                  Docket No.:     LA CR13-00863 JAK (3)



    The defendant must also comply with the following special conditions (set forth below).

                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
§ 3563(a)(7).

          Payments will be applied in the following order:

                   1. Special assessments under 18 U.S.C. § 3013;
                   2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, under 18 U.S.C. § 3663(c); and
                   5. Other penalties and costs.

                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 4 of 5
USA vs.     FRANK JOSHUA RUIZ                                                    Docket No.:       LA CR13-00863 JAK (3)



                                                                      RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                       to

Defendant noted on appeal on

Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                      to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal



                                                               By
           Date                                                      Deputy Marshal




                                                                    CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

                                                                     Clerk, U.S. District Court



                                                               By
           Filed Date                                                Deputy Clerk



                                                    FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                   Date




                      U. S. Probation Officer/Designated Witness                                  Date




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
